Grant, J.
(after stating the facts). The defenses urged are no negligence on the part of the defendant, and contributory negligence on the part of Mrs. Stroub. We think both defenses were properly submitted to the jury. The law does not permit parties to drive under all circum*77stances along the crowded streets of a city at the rate of six miles an hour. In some places, and under some conditions, it would be negligence to drive faster than a walk. It depends upon the condition of the streets, the number of people crossing, of carriages on it, the degree of.light, and various other conditions. Defendant knew that people were getting on and off this car; that it had stopped for that purpose, and that those standing on the sidewalk would probably hurry across the street to reach the car. We are not prepared to say that, even under his own statement, he was not guilty of negligence in driving at the rate of even six miles an hour. It is said his horse was under control. So he might be under the driver’s control if he was going 10 miles an hour. The fact that the driver had the horse well in hand, and that the horse was not frightened, do not show conclusively that the defendant was not guilty of negligence. It was his duty to approach this place at a rate of speed reasonably slow. Travelers on foot had as much right to the use of this street, to go to and from the car, as he had to ride along it. It was the duty of both to use reasonable care to avoid accident. It is well known that street cars in cities stop but a brief time to permit passengers to get on and off, and that passengers are required to move rather speedily.
The women who preceded Mrs. Stroub testified that they did not see defendant’s horse and carriage. Let it be granted that they, as well as Mrs. Stroub, should have seen it. They were entitled to believe that defendant would approach the place at a reasonable rate of speed. Passengers differ as to the distance defendant was away from the place of the accident. It was raining. Many people were on the streets and sidewalks. Her conduct depended on the distance the horse and carriage were from her, and her ability to determine the speed at which they were approaching. It was a question for the j ury to determine whether, under all the circumstances, Mi*s. Stroub was guilty of negligence in attempting to cross.
Judgment affirmed.
The other Justices concurred.